Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-16-00736-CV

                                       Bret CALI,
                                        Appellant

                                            v.

                     SISTERDALE GENERAL HOLDINGS, LLC,
                                  Appellee

               From the 216th Judicial District Court, Kendall County, Texas
                                 Trial Court No. 16-300
                        Honorable Keith Williams, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. We ORDER that appellee recover its costs of this appeal from appellant.

      SIGNED August 2, 2017.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice